o SS SH DH A S&S WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 1 of 17

Penny L. Koepke
Plcoepke hoalaw.biz
axwell & Morgan, P.C. |
4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
Telephone (480) 833-1001

[Additional counsel appearing on signature page]

Attorneys for Plaintiff DEBORAH SCHICK
and the Class

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

DEBORAH SCHICK, individually
and on behalf of all others similarly
situated,

Case No.
Plaintiff,

V. . JURY TRIAL DEMANDED

NATIONAL PLAN ADVISORS,
INC., a Florida corporation,

Defendant.

 

 

 

 

CLASS ACTION COMPLAINT

1. Plaintiff Deborah Schick (“Schick” or “Plaintiff’) brings this Class
Action Complaint against Defendant National Plan Advisors, Inc. (“NPA” or
“Defendant”) to: (1) stop Defendant’s practice of placing calls using an automatic
telephone dialing system (“ATDS”) to the telephones of consumers nationwide
without their prior express consent; (2) stop Defendant from calling consumers who
are registered on the National Do Not Call Registry; and (3) obtain redress,
including statutory damages, for all persons injured by Defendant’s conduct.
Plaintiff also seeks an award of pre- and post-judgment interest, court costs, and

reasonable attorneys’ fees.

 
oOo “FN WT Of

SO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 2 of 17

2. Plaintiff, for her complaint, alleges as follows upon personal
knowledge as to herself and her own acts and experiences, and, as to all other
matters, upon information and belief, including investigation conducted by her
attorneys.

3. The Telephone Consumer Protection Act 47 U.S.C. § 227, et seg. and
its implementing regulations, 47 C.F.R. §64.1200, et seg. (““TCPA”) prohibit
companies, such as Defendant, from placing calls using an ATDS (“autodialed
calls”) to telephones without first obtaining consent.

4. | NPA has violated, and continues to violate, the TCPA by placing
autodialed calls to telephone subscribers who have not expressly consented to
receiving such calls, including calling consumers who are registered on the National
Do Not Call Registry.

5. In an effort to obtain leads for its services, NPA made (or had made on
its behalf) autodialed (and/or prerecorded calls) to the telephones of Plaintiff and
other members of the putative classes without first obtaining express consent to do
so—all in violation of the TCPA.

6. The TCPA was enacted to protect consumers from unauthorized calls
exactly like those alleged in this Complaint—-autodialed and/or prerecorded calls
placed to cellphone numbers without each consumer’s prior express written
consent,

7. By making the telephone calls at issue in this Complaint, Defendant
caused Plaintiff and the members of the Classes actual harm and cognizable legal
injury, including the aggravation, annoyance, nuisance and invasions of privacy that
result from the receipt of such calls, in addition to a loss of value realized for the
monies consumers paid to their wireless carriers for the receipt of such calls.

Furthermore, the calls interrupted and interfered with Plaintiff's and the other Class

 
ho

oO 2 ~S DB Ww FS Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 3 of 17

members’ use and enjoyment of their cellphones, and diminished their ability to use

and enjoy its related data, software, and hardware components. Defendant also

caused substantial injury to the Class Members’ phones by causing wear and tear on

their property, consuming battery life, and appropriating cellular minutes and data.
PARTIES

8. Plaintiff Schick is a natural person over the age of eighteen (18) and a
citizen of the State of Arizona. Plaintiff resides in Maricopa County.

9, Defendant National Plan Advisors, Inc. is a corporation organized in
and existing under the laws of the State of Florida, with its principal place of
business located at 3403 NW 9th Avenue, Suite 803, Oakland Park, Florida 33309.

JURISDICTION & VENUE

10. This Court has subject matter jurisdiction over this action pursuant to
28 U.S.C. § 1331, as the action arises under the TCPA, 47 U.S.C. §227, et seq., a
federal statute. This Court also has jurisdiction under the Class Action Fairness Act,
28 U'S.C. § 1332 (““CAFA”), because the alleged Class consists of over 100
persons, there is minimal diversity, and the claims of the class members when
ageregated together exceeds $5 million. Further, none of the exceptions to CAFA
applies.

11. This Court has personal jurisdiction over NPA because it solicits
significant business in this District, has entered into business contracts in this
District, and a significant portion of the unlawful conduct alleged in this Complaint
occurred in, was directed to, and/or emanated from this District.

12. Venue is proper pursuant to 28 U.S.C. § 1391{b) because Defendant
solicits a significant amount of consumer business within this District, and because
a portion of the wrongful conduct giving rise to this case occurred in, was directed

to, and/or emanated from this District.

 
no UB OUD OD

oO oOo NAN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 4 of 17

COMMON ALLEGATIONS OF FACT

13. Defendant National Plan Advisors, Inc. is an insurance agency that
offers supplemental insurance plans—referred to as Medicare supplements or
“Medigap” policies—to seniors who are insured through Medicare.

14. Unfortunately for consumers, NPA casts its marketing net too wide.
That is, in an attempt to promote its business and to generate leads for its policies
and related services, Defendant conducted (and continues to conduct) a wide scale
telemarketing campaign that repeatedly makes unsolicited autodialed and/or pre-
recorded calls to consumers’ telephones including cellular telephones, including
making such calls to consumers whose numbers have been registered on the
National Do Not Call list (for at least thirty (30) days), all without any prior express
consent to make these calls.

15. While Autodialed Calls placed with prior express written consent do
not violate the TCPA, Defendant placed (and continues to place) the calls at issue
here using an ATDS without any prior express consent at all.

16. Put simply, at no time did Defendant obtain prior express consent from
the Plaintiff or any other members of the proposed Classes orally or in writing to
receive the Autodialed Calls at issue here.

17. In making the phone calls at issue in this Complaint, Defendant and/or
its agent utilized an ATDS. Specifically, the hardware and software used by
Defendant and/or its agents has the capacity to store, produce, and dial random or
sequential numbers, and/or receive and store lists of telephone numbers, and to dial
such numbers, en masse, in an automated fashion without human intervention.

18. Defendant’s automated dialing equipment includes features
substantially similar to a predictive dialer, inasmuch as it is capable of making

numerous calls simultaneously, without human intervention.

 
No

a DN A SP WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 5 of 17

19. Defendant knowingly made, and continues to make, autodialed
telemarketing calls without the prior express consent of the recipients, and to
recipients who are registered on the National Do Not Call list. As such, Defendant
not only invaded the personal privacy of Plaintiff and members of the putative
Class, but also intentionally and repeatedly violated the TCPA.

FACTS SPECIFIC TO PLAINTIFF

20. Plaintiff Schick is the subscriber to and customary user of the personal
cellular telephone ending in the last four digits 6443. |

21. Plaintiff Schick registered her phone number on the National Do Not
Call Registry on or about April 11, 2004. .

22. Onor about March 12, 2019, Plaintiff received a phone call from (925)
204-6325 which, on information and belief, is owned or operated by Defendant or
its agents or others acting on Defendant’s behalf.

23. When Schick answered, she was met with dead air. Schick said “hello”
several times to no response before hearing a “click” and connecting to a live
representative, indicating that the phone call had been autodialed.

24, Plaintiff was first connected to a representative named “Michael,” who
then transferred her to another representative named John Nealon, who is an agent
listed on NPA’s website.' Schick asked for an email but did not receive one.
Instead, the representative referred her to the website nationalpa.org.

25. John also gave Plaintiff a direct number to call him and stated that he
would call Schick the following afternoon.

26. Approximately a month later, on or around April 16, 2019, Schick
received a call from (888) 202-0947. When answering, she spoke with a Michael

 

| See https://www.nationalpa.org/johnnealon.

 
oO Oo SS DN we EF YH Pe

ed bo bo ht bo bo bo Nw No _ ce em ee — — _— —_ — —_
oO ~~ an an a Go bo _ oO \O oo ~] Nn wa - Ww Bo e Qo

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 6 of 17

Fraidin, another agent listed on NPA’s website.” Michael identified himself as with
National Plan Advisors, and he referred Schick to the nationalpa.org website.
Michael stated that Plaintiff needed to complete an “application” to receive
insurance, and Plaintiff asked for an email to verify the company that was calling.

27. Schick thereafter received an email from the address
mfraidin@nationalpa.org. The email referred to a Medicare Supplement Plan G,
with a monthly premium of $111.64 per month.

28. The following week, on or around April 24, 2019, Plaintiff received
another call from (888) 202-0947, Just like the call she received in March, when
Schick answered, she was met with dead air. Plaintiff said “hello” several times to
no response, and the call then disconnected.

29. Later that same day, Plaintiff received another call from (888) 202-
0947, and this time was met with a live representative when she answered the
phone.

30. The representative identified herself as Janeen Curran, another agent
listed on Defendant’s website.’ Janeen identified herself as with National Plan
Advisors, and she reviewed several Medicare supplemental insurance options,
including the Medicare Supplement Plan G for $111.64 per month—as previously
described by Michael. Plaintiff asked for an email to verify the conversation, and
Schick received an email from Janeen at the address jcurran@nationalpa.org.

31. Plaintiff Schick never provided prior express consent either orally or in
writing to receive autodialed calls from NPA or any of its affiliates or agents.

32. To the extent any of the calls were made featuring a pre-recorded voice
or similar technology, Plaintiff never provided prior express consent either orally or

in writing to receive prerecorded calls from NPA or any of its affiliates or agents.

 

* See https://www.nationalpa.org/michael.,
See https://www.nationalpa.org/janeen.

 
ws WwW Kw

oOo So SN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 7 of 17

33. Plaintiff does not have a relationship with Defendant, has never
provided her telephone number to Defendant or to any other person for the purpose
of receiving calls by or on behalf of Defendant, and has never requested that
Defendant place autodialed calls to her or offer her its services. Simply put, Plaintiff
has never provided any form of prior express written or oral consent to Defendant
to place autodialed calls (or prerecorded calls, to the extent any were made) to her
and has no business or other relationship with Defendant.

34. Defendant was, and is, aware that the above described autodialed calls
were made to consumers like Plaintiff who have not consented to receive them.

35. By making unauthorized autodialed calls as alleged herein, NPA has
caused consumers actual harm. This includes the aggravation, nuisance and
invasions of privacy that result from the receipt of such calls, in addition to the wear
and tear on their telephones, consumption of battery life, lost cellular minutes, loss
of value realized for the monies consumers paid to their wireless carriers for the
receipt of such calls, in the form of the diminished use, enjoyment, value, and utility
of their telephone plans. Furthermore, Defendant made the calls knowing that they
interfered with and interrupted Plaintiff and the other Class members’ use and
enjoyment of, and the ability to access, their cellphones, including all related data,
software, and hardware components.

36. Toredress these injuries, Plaintiff, on behalf of herself and Classes of
similarly situated individuals, brings this suit under the TCPA, which prohibits
unsolicited autodialed calls to telephones, and unsolicited phone calls to consumers
who registered their phone numbers on the National Do Not Call list. On behaif of
the Classes, Plaintiff seeks an injunction requiring Defendant to cease all
unauthorized autodialed calling activities and an award of statutory damages to the

class members, together with costs and reasonable attorneys’ fees.

 
oOo SS SF DH A Be BH Ne

BM BF BD BS BD BD OD OB ORDO mee

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 8 of 17

CLASS ACTION ALLEGATIONS
37, Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
23(b)(2) and Rule 23(b}(3) on behalf of herself and two Classes defined as follows:

Autodialed No Consent Class: All persons in the United States
who from four years prior to the filing of the initial complaint in
this action to the date notice is sent to the Class: (1) Defendant,
or a third person acting on behalf of Defendant, called; (2) on
the person’s cellular telephone; (3) using the same equipment
that was used to call the Plaintiff; () for the purpose of
marketing or selling NPA’s products and services; and (5) for
whom Defendant claims it obtained prior express consent in the
same manner as Defendant claims it supposedly obtained prior
express consent to call the Plaintiff.
Do Not Call Registry Class: All persons in the United States
who from four years prior to the filing of the initial complaint in
this action to the present: (1) Defendant, or a third person acting
on behalf of Defendant, called more than one time on his/her
cellular telephone; (2) within any 12-month period; (3) where
the cellular telephone number had been listed on the National
Do Not Call Registry for at least thirty (30) days; #) for the
purpose of marketing or selling NPA’s products and services;
nd (5) for whom Defendant claims it obtained prior express

consent in the same manner as Defendant claims 1t supposedly
obtained prior express consent to call the Plaintiff.

38. The following people are excluded from the Classes: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant,
Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which
the Defendant or its parents have a controlling interest, and its current or former
employees, officers and directors; (3) persons who properly execute and file a
timely request for exclusion from the Classes; (4) persons whose claims in this
matter have been finally adjudicated on the merits or otherwise released; (5)
Plaintiff's counsel and Defendant’s counsel; and (6) the legal representatives,
successors, and assignees of any such excluded persons. Plaintiff anticipates the

need to amend the Class definitions following confirmatory discovery regarding the

 
Oo © Ss OW A BP WY NY RF

Bm WN Bb BNO BS RD ND OND OO OOOO Oe ee ee me
ao ~s DH tre FF WwW HN YS OD Bo SB SHO UL RLUlUlUUlULNUlUlULrREhlU

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 9 of 17

equipment used to make the calls, the purpose of the calls, and any supposed
consent Defendant claims was obtained.

39. Numerosity: The exact number of members within the Classes is
unknown and not available to Plaintiff at this time, but it is clear that individual
joinder is impracticable. On information and belief, Defendant has placed pre-
recorded calls to thousands of consumers (or more) who fall into the defined
Classes. However, the exact number of members of the Classes can be identified
through reference to objective criteria, including Defendant’s business records and
dialer reports.

40. Typicality: Plaintiffs claims are typical of the claims of other
members of the Classes in that Plaintiff and the members of the Classes sustained
damages arising out of Defendant’s uniform wrongful conduct. Plaintiff is a
member of both Classes.

41. Adequate Representation: Plaintiff will fairly and adequately
represent and protect the interests of the Classes, and has retained counsel
competent and experienced in complex class actions. Plaintiff has no interests
antagonistic to or in conflict with those of the Classes, and Defendant has no
defenses unique to Plaintiff.

42. Commonality and Predominance: There are many questions of law
and fact common to the claims of Plaintiff and the Classes, and those questions
predominate over any questions that may affect individual members of the Classes.
Common questions for the Classes include, but are not necessarily limited to the
following:

(a) Whether Defendant’s conduct violated the TCPA;

 
— Ww

oO oc ~I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 10 of 17

(b) Whether Defendant systematically made telephone calls to
individuals who did not previously provide Defendant and/or its agents
with their prior express written consent to receive such phone calls;
(c) Whether Defendant made the calls with the use of an ATDS;
(d) Whether Defendant repeated called persons whose numbers
were listed on the national Do Not Call Registry; and

(¢) Whether Defendant’s violations were knowing or willful so as to
entitle members of the Classes to treble damages.

43. Superiority: This case is also appropriate for class certification
because class proceedings are superior to all other available methods for the fair and
efficient adjudication of this controversy. Joinder of all parties is impracticable, and
the damages suffered by the individual members of the Classes will likely be
relatively small, especially given the burden and expense of individual prosecution
of the complex litigation necessitated by Defendant’s actions. Thus, it would be
virtually impossible for the individual Class members to obtain effective relief from
Defendant’s misconduct.

44, Even if members of the Classes could sustain such individual
litigation, it would still not be preferable to a class action, because individual
litigation would increase the delay and expense to all parties due to the complex
legal and factual controversies presented in this Complaint. By contrast, a class
action presents far fewer management difficulties and provides the benefits of
single adjudication, economy of scale, and comprehensive supervision by a single
Court. Economies of time, effort and expense will be fostered and uniformity of

decisions ensured.

FIRST CAUSE OF ACTION

Violation of the TCPA, 47 U.S.C. S227, et seq.
(On behalf of Plaintiff and the Autodialed No Consent Class)

10

 
wn @m Ww bt

Oo fo “SOON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 11 of 17

45. Plaintiff incorporates by reference the foregoing allegations as if fully
set forth herein.

46. Defendant NPA, by and through its agents, made unsolicited and
unwanted telemarketing calls to cellular telephone numbers belonging to Plaintiffs
and the other members of the Autodialed No Consent Class—without their prior
express written consent—in an effort to generate leads for Defendants’ products and
services

47. Defendant failed to obtain any prior express consent that included, as
required by 47 C.F.R. § 64.1200(£)(8)G@), a “clear and conspicuous” disclosure

informing the person signing that:

“ By executing the agreement such person authorizes the seller to
eliver or cause to be elivered to the signatory telemarketing calls
using an automatic telephone dialing system or an artificial or
prerecorded voice; and

(B). The person is not required to sign the agreement (directly or
indi

rectly), or agree to enter into such an agreement as a condition of
purchasing any property, goods, or services.

48. Defendant made the telephone calls using equipment that had the
capacity to store or produce telephone numbers to be called using a random or
sequential number generator, and/or receive and store lists of phone numbers, and
to dial such numbers, en masse. Defendant utilized equipment that made the
telephone calls to Plaintiff and other members of the Class simultaneously and
without human intervention.

49, By making unsolicited telephone calls to Plaintiff and members of the
Class’s cellular telephones without prior express consent, and by utilizing an
ATDS, Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).

50. Asaresult of Defendant’s unlawful conduct, Plaintiff and the members
of the Class suffered actual damages in the form of monies paid to receive the

unsolicited telephone calls on their cellular telephones and, under Section

1]

 
So COC SN DO WMH FP WY NO KR

NM BM BO BD BD BND BD ORD ONO me eee ee a eee ee

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 12 of 17

227(b)(3)(B), are each entitled to, inter alia, a minimum of $500 in damages for
each such violation of the TCPA.

51. Should the Court determine that Defendant’s conduct was willful and
knowing, the Court may, pursuant to Section 227(b)(3), treble the amount of
statutory damages recoverable by Plaintiff and the other members of the Pre-
Recorded Message Class.

SECOND CAUSE OF ACTION

Violation of the TCPA, 47 U.S.C. § 227, et seq.
(On behalf of Plaintiff and the Do Not Call Registry Class)

52. Plaintiff incorporates by reference the foregoing allegations as if fully
set forth herein.

53. 470U.S.C. § 227(c) provides that any “person who has received more
than one telephone call within any 12-month period by or on behalf of the same
entity in violation of the regulations prescribed under this subsection may” bring a
private action based on a violation of said regulations, which were promulgated to
protect telephone subscribers’ privacy and their right to avoid receiving telephone
solicitations they never agreed to receive.

54. The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),
provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]
residential telephone subscriber who has registered his or her telephone number on
the national do-not-call registry of persons who do not wish to receive telephone
solicitations that is maintained by the federal government.”

55. 47C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are
applicable to any person or entity making telephone solicitations or telemarketing
calls to wireless telephone numbers to the extent described in the Commission’s

Report and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules and Regulations

12

 
& WwW bh

oO fo “NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 13 of 17

Implementing the Telephone Consumer Protection Act of 1991,’” which the Report
and Order, in turn, provides as follows:
The Commission’s rules provide that companies making
telephone solicitations to residential telephone subscribers must
comply with time of day restrictions and must institute
procedures for maintaining do-not-call lists. For the reasons
described above, we conclude that these rules apply to calls
made to wireless telephone numbers. We believe that wireless
subscribers should be afforded the same protections as wireline
subscribers."

56. 47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity
shall initiate any call for telemarketing purposes to a residential telephone
subscriber unless such person or entity has instituted procedures for maintaining a
list of persons who request not to receive telemarketing calls made by or on behalf
of that person or entity. The procedures instituted must meet the following
minimum standards:

(1) Written policy. Persons or entitles making calls for
telemarketing purposes must have a written policy, available

upon demand, for maintaining a do-not-call list.

(2) Training of personnel engaged in telemarketing. Personnel
engaged in any aspect of telemarketing must be informed and

trained in the existence and use of the do-not-call list.

(3) Recording, disclosure of do-not-call requests. If a person or

entity making a call for telemarketing purposes (or on whose

 

4 68 Fed. Reg. 44143, 44166 (July 25, 2003).

13

 
sa A Ww SF WwW WV

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 14 of 17

behalf such a call is made) receives a request from a residential
telephone subscriber not to receive calls from that person or
entity, the person or entity must record the request and place the
subscriber’s name, if provided, and telephone number on the
do-not-call list at the time the request is made. Persons or
entities making calls for telemarketing purposes (or on whose
behalf such calls are made) must honor a residential
subscriber’s do-not-call request within a reasonable time from
the date such request is made. This period may not exceed

thirty days from the date of such request....

(4) Identification of sellers and telemarketers. A person or
entity making a call for telemarketing purposes must provide
the called party with the name of the individual caller, the name
of the person or entity on whose behalf the call is being made,
and a telephone number or address at which the person or entity
may be contacted. The telephone number provided may not be a
900 number or any other number for which charges exceed

local or long distance transmission charges.

(5) Affiliated persons or entities. In the absence of a specific
request by the subscriber to the contrary, a residential
subscriber’s do-not-call request shall apply to the particular
business entity making the call (or on whose behalf a call is
made), and will not apply to affiliated entities unless the
consumer reasonably would expect them to be included given

the identification of the caller and the product being advertised.

14

 
wo WwW Kh

Oo CO sO aS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 15 of 17

(6) Maintenance of do-not-call lists. A person or entity making
calls for telemarketing purposes must. maintain a record of a
consumer’s not to receive further telemarketing calls. A do-not-
call request must be honored for 5 years from the time the

request is made.

57. Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
be initiated, repeated telephone solicitations to wireless telephone subscribers such
as Plaintiff and the Do Not Call Registry Class members who registered their
respective telephone numbers on the National Do Not Call Registry, a listing of
persons who do not wish to receive telephone solicitations that is maintained by the
federal government.

58. These consumers requested to not receive calls from Defendant, as set
forth in 47 C.F.R. § 64.1200(d)(3).

59. Defendant also violated 47 C.F.R. § 64.1200(d) by failing to have a
written policy of dealing with do not call requests, by failing to inform or train its
personnel regarding any do not call list, and by failing to record and honor do not
call requests. |

60. Defendant made more than one unsolicited telephone call to Plaintiff
and other members of the Do Not Call Registry Class within a 12-month period
without their prior express consent to receive such calls. Plaintiff and other
members of the Do Not Call Registry Class never provided any form of consent to
receive telephone calls from Defendant, and/or Defendant does not have a current
record of consent to place telemarketing calls to them.

61. Defendant violated 47 C.F.R. § 64.1200(d) by initiating calls for
telemarketing purposes to residential and wireless telephone subscribers, such as

Plaintiff and the Do Not Call Registry Class, without instituting procedures that

15

 
oO Oo SD DR vA BR BY Ne

Bo NB NS BG RN ND ON ON eee
> “SDN UH SF WY NY SF OD OO eUlUNlUDNlUlU UDB LlUlUMALULULDNOULULrhhlUCD

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 16 of 17

comply with the regulatory mimimum standards for maintaining a list of persons
who request not to receive telemarketing calls from them.

62. Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do
Not Call Registry Class received more than one telephone call in a 12-month period
made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described
above. As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do
Not Call Registry Class suffered actual damages and, under 47 U.S.C. § 227(c), are
each entitled, inter alia, to receive up to $500 in damages for such violations of 47
C.F.R. § 64.1200.

63, To the extent Defendant’s misconduct is determined to be willful and
knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
statutory damages recoverable by the members of the Do Not Call Registry Class.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Deborah Schick, on behalf of herself and the
Classes, prays for the following relief:

A. — An order certifying the Classes as defined above, appointing
Plaintiff Schick as the representative of the Classes and appointing her
counsel as Class Counsel;

B.  Anaward of statutory damages in the amount of five hundred
dollars ($500.00) for each violation, all to be paid into a common fund for the
benefit of the Plaintiff and the Class Members;

C. An order declaring that Defendant’s actions, as set out above,
violate the TCPA and appropriate injunctive relief;

D. Anaward of pre- and post-judgment interest;

E. Anaward of reasonable attorneys’ fees and costs to be paid out

of the common fund prayed for above; and

16

 
f

Oo Cc “TI COO LA

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00122-DJH Document1 Filed 01/16/20 Page 17 of 17

F, Such other and further relief that the Court deems reasonable

and just.

JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

Dated: January 16, 2020

Respectfully submitted,

DEBORAH SCHICK, individually and on
behalf of all others similarly situated,

By: _/s/ Penny L. Koepke
One of Plaintiff's Attorneys

Penny L. Koepke
pkoepke hoalaw.biz
axwell & Morgan, P.C.
4854 E. Baseline Road, Suite 104.
Mesa, Arizona 85206

Telephone (480) 833-1001

Steven L. Woodrow*
swoodrow@woodrowpeluso.com
Patrick H. Peluso*
ppeluso@woodrowpeluso.com
Stephen A. Klein*
sklein@woodrowpeluso.com
Woodrow & Peluso, LLC

3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: (720) 213-0675
Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Class

* Pro Hac Vice

17

 
